UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6462


CHRISTOPHER ADAM TESSIGNER,

                    Petitioner - Appellant,

             v.

WARDEN FCI WILLIAMSBURG,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Anderson. Joseph F. Anderson, Jr., Senior District Judge. (8:18-cv-00157-JFA)


Submitted: September 24, 2019                               Decided: September 27, 2019


Before WYNN and HARRIS, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Christopher Adam Tessigner, Appellant Pro Se. Marshall Prince, II, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Christopher Adam Tessigner, a federal prisoner, appeals the district court’s order

accepting the recommendation of the magistrate judge and denying relief on his 28 U.S.C.

§ 2241 (2012) petition. We have reviewed the record and find no reversible error.

Accordingly, although we grant Tessigner leave to proceed in forma pauperis, we affirm

for the reasons stated by the district court. Tessigner v. Warden FCI Williamsburg, No.

8:18-cv-00157-JFA (D.S.C. Mar. 22, 2019). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2